Citation Nr: 0504884	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for a right knee 
disability.  A May 2004 Board decision denied this appeal.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  An October 2004 joint motion of the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded for additional action.  
A Court order later that month granted the joint motion, and 
the case was returned to the Board.  

As indicated below, the Board is remanding, to the RO (via 
the Appeals Management Center in Washington, D.C.), the issue 
of service connection for  right knee disability.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran contends that his right knee disability is due to 
an in-service injury.  The service medical records show that 
he was admitted to an Army hospital in April 1958 with 
swelling of his right calf.  It was noted that he suffered a 
mild right knee injury three days earlier and, since the 
injury, he wore a constricting knee bandage for support.  His 
pain and swelling subsided overnight, and the diagnosis was 
edema, right calf, secondary to constricting bandage.  There 
is no further in-service evidence of any right knee problems; 
and the veteran's November 1959 separation examination 
reflects that his lower extremities were normal.  

Private medical records dated from 1997 to 2000 show that the 
veteran was seen in May 1997 for reevaluation of a right knee 
strain that reportedly began in April 1997.  The assessment 
was strain of the right knee, [unclear] patella.  An X-ray 
taken at that time disclosed degenerative changes in the knee 
with medial joint space narrowing and hypertrophic spurring, 
and patellofemoral joint narrowing and spurring.  
Subsequently dated medical records include a diagnosis of 
degenerative joint disease of the right knee.

In an August 2001 letter, Dr. G.I. of the Maui Medical Group 
noted that he had treated the veteran in recent years for 
arthritis of the right knee, which the physician observed 
"may be contributed to in part by a remote injury to his 
right knee in May 1958 at Ford Hood Infiltration Course".

The RO attempted to schedule the veteran for a VA examination 
with a specialist to evaluate his right knee disability and 
obtain an opinion on the contended causal relationship.  
However, there were no specialists available on Maui.  The RO 
sent the veteran a letter in February 2002, wherein it 
requested him to come to Oahu to be examined.  The veteran 
was further informed "If you are unable to travel, please 
provide a medical statement which states that you cannot 
travel.  We will then try to make special arrangements to 
have you examined in Maui."  In April 2002, the veteran 
replied with a statement from Dr. G.I. that indicated that 
due to the veteran's ongoing lumbar spine disability, it 
would be preferable if the veteran not travel.  The Board 
notes that upon receipt of Dr. G.I.'s statement, the RO did 
not attempt to make special arrangements for an examination 
on Maui.  

Pursuant to a request from the RO, a VA orthopedic surgeon 
reviewed the veteran's claims file in May 2002.  The 
specialist noted that the only in-service complaint of right 
knee problems occurred two months after the veteran entered 
active service, that the injury was mild and did not prevent 
him from completing his tour of duty, and that the veteran 
appeared to have been at normal levels of activity for the 
remainder of his service.  The VA physician opined that, 
while the veteran had moderate arthritis of the right knee, 
his current right knee arthritis was unrelated to the injury 
that occurred in 1958.  

The joint motion noted above pointed out that the RO had 
initially indicated that the veteran was to be examined by an 
orthopedic specialist and, if the veteran was unable to 
travel to Oahu, arrangements would be made to have that 
examination performed in Maui.  The record reflects that the 
veteran's physician advised him not to travel.  The RO 
subsequently obtained the opinion from the orthopedic 
surgeon.  Thus, while an opinion from the desired specialist 
was obtained, the veteran was not afforded an examination.  
The parties, therefore, request, and the Court has so 
ordered, that the veteran be provided with the appropriate 
examination in Maui. 

In view of the Court order granting the joint motion, this 
case must be remanded for the flowing action:.  

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for 
residuals of a right knee injury, of the 
impact of the notification requirements 
on the claim.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
to be conducted on Maui, for the purpose 
of determining the nature, etiology and 
severity of the veteran's right knee 
disability.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
disability of the veteran's right knee 
that is currently present began during or 
is causally linked to any incident of 
service.  The clinician is advised that 
an opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for residuals of a 
right knee injury, with consideration of 
all of the evidence obtained since the 
issuance of a statement of the case in 
August 2002.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the August 2002 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




